Citation Nr: 1629991	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  15-18 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for malignant melanoma.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for coronary artery disease (claimed previously as ischemic heart disease).

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for kidney cancer.

7.  Entitlement to service connection for myeloma, to include as secondary to kidney cancer.

8.  Entitlement to service connection for sleep apnea.
9.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

10.  Entitlement to service connection for a prostate disorder, to include benign prostate hypertrophy (BPH) and prostate cancer.

11.  Entitlement to service connection for peripheral neuropathies, bilateral lower extremities.

12.  Entitlement to a compensable initial disability rating for bilateral hearing loss.

13.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel







INTRODUCTION

The Veteran had active duty service from April 1966 through August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2011 and in March 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Testimony was received from the Veteran and his spouse during a May 2016 Board hearing.  A transcript of that testimony is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of the Veteran's entitlement to service connection for hypertension; coronary artery disease; an acquired psychiatric disorder, to include depression, anxiety, and PTSD; kidney cancer; myeloma; sleep apnea; erectile dysfunction; a prostate disorder, to include benign prostate hypertrophy (BPH) and prostate cancer; and peripheral neuropathies, bilateral lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is presumed as having been exposed to herbicides during his active duty service.

2.  The Veteran has diabetes mellitus, type II that is related presumptively to his in-service herbicide exposure.

3.  The Veteran experienced extensive sun exposure and resulting blisters and sunburns during his active duty service.

4.  The Veteran has recurring melanomas, including basal cell carcinomas and squamous cell carcinomas, that are at least as likely as not related to his in-service sun exposure.

5.  During the May 2016 Board hearing, the Veteran testified on the record that he wished to withdraw his appeals concerning the issues of his entitlement to a compensable initial disability rating for bilateral hearing loss and an initial disability rating in excess of 10 percent for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for malignant melanomas are met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for diabetes mellitus, type II are met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for withdrawal of the Veteran's appeal concerning the issue of his entitlement to a compensable initial disability rating for bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the Veteran's appeal concerning the issue of his entitlement to an initial disability rating in excess of 10 percent for tinnitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In relation to the issues of the Veteran's entitlement to service connection for  malignant melanoma and diabetes mellitus, type II, given the favorable actions taken below, no further notification or assistance in developing the facts pertinent to those matters is required at this time.  


II.  Herbicide Exposure

In his claim submissions and hearing testimony, the Veteran asserts that he was exposed to herbicides during service at Camp Khon Kaen, Thailand.  Specifically, he states that herbicides were used along the perimeter of the camp to remove foliage in order to improve line of sight from the base.  He adds that, as a commanding officer at the camp, his duties included walking along the perimeter on a regular basis.  He asserts further that his quarters, offices, mess hall, Officer's Club, medical detachment building, and maintenance buildings were all located less than 100 feet from the perimeters, and hence, areas that were treated with herbicides.  Those assertions are supported in the record by multiple buddy statements and photographs depicting the camp.

In addition to the foregoing assertions, the Veteran also reports that he was required on one occasion to stop and deplane in Vietnam while on a flight that was enroute from Okinawa to Thailand.  Based on that event, the Veteran argues that he should be presumed as having been exposed to herbicides during his active duty service.

Under 38 C.F.R. § 3.307(a)(6)(iii), a veteran who served in the Republic of Vietnam during the period from January 9, 1962 through May 7, 1975 shall be presumed to have been exposed during service to an herbicide agent.  That presumption may be rebutted by affirmative evidence to the contrary.

Notably, federal regulations contain no express provisions regarding herbicide use in Thailand during the period mentioned above.  According to a VA memorandum contained in the claims file, however, the Veterans Benefits Administration (VBA) has reviewed several reports, including the Project CHECO Southeast Asia Report: Base Defense in Thailand to determine whether veterans who served in Thailand were exposed to herbicides.  VBA noted that the Department of Defense list of sites reflecting where tactical herbicides were used, tested, and stored revealed that limited testing of tactical herbicides was only conducted in Thailand from April 2, 1964 through September 8, 1964, near Pranburi, Thailand.  The CHECO Report did not report the use of tactical herbicides on allied bases in Thailand; but, it indicated sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, the memorandum notes, if a veteran's military occupational specialty (MOS) or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  The memorandum provides an example of security police units as an MOS that would have worked on the perimeters.  It was also noted that there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand.

VA's Adjudication Procedures Manual Rewrite requires special consideration of herbicide exposure on a factual basis for veterans whose duties placed them on or near the perimeters of Thai military bases during the Vietnam era.  See M21-1MR at IV.ii.2.C.10.q.  Specifically, those protocols direct that, if a Veteran served as an Air Force security policeman, security patrol dog handler, or member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be acknowledged.  Id.

Here, the evidence does show that the Veteran performed regular duties along and within close proximity to the perimeter at Camp Khon Kaen, Thailand.  Consistent with the Veteran's assertions, service personnel records show that the Veteran was deployed to Camp Khon Kaen, Thailand from November 1968 through November 1969, where he served initially as a Platoon Leader and was later promoted to the rank of Commanding Officer.  In conjunction with the same, the Veteran reports in intimate detail the dimensions of the camp, the locations of various buildings and structures relative to the camp's perimeter, and asserts unwaveringly that some of those structures were within 15 feet or less from the perimeter.  Those assertions are not only unwavering and consistent in most details; they are also supported by multiple buddy statements and photographs depicting the camp which are also in the record.  Further, given the Veteran's rank and likely duties as a commanding officer, the Board will afford the Veteran the benefit of the doubt and conclude that he likely did participate in regular patrols and inspections of the perimeter, among other duties along or within close proximity to the perimeter.  Given the evidence, the Board concludes that the Veteran is presumed exposed to herbicides during service in Thailand.

Additionally, the service personnel files include a September 1968 Order Number 207 that includes special instructions to the Veteran that he "will arr in Vietnam wearing khaki unif..."  In view of the same, it is feasible that the Veteran stopped in Vietnam enroute to Thailand and was required to deplane briefly while the aircraft refueled, as the Veteran has alleged in his statements and hearing testimony.  It is equally feasible that the brief layover in Vietnam was not recorded expressly in the Veteran's service personnel records.  Under the circumstances, the evidence appears to be in equipoise as to the question of whether the Veteran had service in Vietnam.  Resolving doubt as to that question in the Veteran's favor, the Board concludes that the Veteran did have such service and was therefore also exposed presumptively to herbicides during his brief service in Vietnam.

III.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires evidentiary showing of the following elements: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish the occurrence of a chronic disease during service, the evidence must show the existence of a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity during service is not established, then alternatively, the evidence must show continuity of symptoms after separation from service.  38 C.F.R. § 3.303(b).  Continuity of symptomatology can be established with evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Even in instances where the record does not contain affirmative evidence of the occurrence of a disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred during service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Evidence that relates the current disorder to service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  38 C.F.R. § 3.303(b).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).




	A.  Diabetes Mellitus, Type II

In addition to the foregoing service connection principles, 38 C.F.R. § 3.309(e) identifies specific diseases that shall be service-connected for those veterans who were exposed to an herbicide agent during active military, naval, or air service, even in the absence of any record of such disease occurring during service, provided that certain requirements under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, and provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  The diseases listed under 38 C.F.R. § 3.309(e) include diabetes mellitus, type II.

As discussed above, the Veteran was presumed exposed to herbicides during his active duty service.  Post-service VA treatment records and private treatment records from M.D. Anderson Cancer Center document ongoing diabetes mellitus, type II.  The Veteran's diabetes is presumed related to his in-service herbicide exposure.

The Veteran is entitled to service connection for diabetes mellitus, type II.  To that extent, this appeal is granted.

	B.  Melanoma

In his claim submissions and hearing testimony, the Veteran asserts that he had extensive sun exposure during service.  He recalls that he experienced blisters and sunburns during basic training but was denied leave by his sergeant to report to sick call.  He states also that he continued to experience extensive sun exposure during service in Thailand and that he also experienced sunburns during that period of service.  He claims that he has experienced recurring melanomas that he believes are related to his in-service sun exposure and skin damage.

Consistent with the Veteran's assertions, service treatment records show that he was treated in December 1969 for seborrheic dermatitis on his forehead and nose.  Moreover, the Board finds that the Veteran's assertions of in-service sun exposure during basic training and service in Thailand are consistent with the nature of his documented service and duties.  As such, the Board finds the Veteran's assertions concerning in-service sun exposure are credible.

Records for post-service private treatment received by the Veteran at M.D. Anderson Cancer Center since 1981 show that the Veteran has had recurring melanomas, including basal cell carcinomas and squamous cell cancers, removed from his face, neck, shoulders, back chest, upper extremities, and right hand.

In a May 2012 opinion, Dr. A.L. noted that the Veteran's physical characteristics (i.e., fair skin, light hair, and light eyes) place him in a known risk group for skin cancer.  Although he recognized that the Veteran may have had pre- and post-service sun exposure, he opined that the Veteran's sun exposure during service likely contributed to cause the Veteran's skin cancer.  In a January 2013 addendum, Dr. A.L. added that the Veteran's in-service sun exposure is as likely as any other factor to have caused the Veteran's skin cancers.

A January 2013 opinion from Dr. A.C. notes that the accepted cause for melanomas and non-melanoma skin cancers is sun damage due to prolonged unprotected sun exposure.  She observes that although the Veteran had extreme sun exposure prior to and after service, the probability that sunburns and sun exposure during service caused the Veteran's skin cancers is no more or less than the probability that they were caused by sun exposure before or after service.  She opined that the theory that the Veteran's skin cancers are related to in-service sun exposure is consistent with the locations of the lesions; namely, the scalp, face, shoulders, back, chest, and arms.

A separate January 2013 opinion from Dr. F.C.A. states that the Veteran had significant sun exposure during service but comparatively less sun exposure as a civilian.  As rationale, Dr. F.C.A. notes that the Veteran has not been involved in outdoor activities recreationally or occupationally.  On those bases, he opined that the Veteran's in-service sun exposure is the probable causal factor for his skin cancers.

The favorable opinions outlined above are not rebutted by any contrary medical opinions, and moreover, are consistent with the other facts and information in the record.  Under the circumstances, the Board assigns significant probative weight to those opinions and finds them persuasive.

The evidence shows that the Veteran's recurring malignant melanomas are likely related to in-service sun exposure.  Accordingly, the Veteran is entitled to service connection for malignant melanomas.  To that extent also, this appeal is granted.

IV.  Issues Being Withdrawn

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran indicated on the record during his May 2016 Board hearing that he wished to withdraw his appeal concerning the initial disability ratings to be assigned for his service-connected bilateral hearing loss and tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review those issues and they are dismissed.











	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for malignant melanoma is granted.

Service connection for diabetes mellitus, type II is granted.

The Veteran's appeal concerning entitlement to a compensable initial disability rating for bilateral hearing loss is dismissed.

The Veteran's appeal concerning an initial disability rating in excess of 10 percent for tinnitus is dismissed.


REMAND

For the reasons discussed below, the Board finds that still additional development is required for the following issues:

	A.  Coronary Artery Disease

In relation to the Veteran's claim for service connection for coronary artery disease (claimed initially as ischemic heart disease), the Veteran reports a history of heart attack and that he has received treatment at M.D. Anderson Cancer Center for reportedly diagnosed ischemic heart disease.

Records from M.D. Anderson Cancer Center do not document any heart-related treatment at that facility.  Post-service VA treatment records and private treatment records from University of Texas Physicians also do not indicate any active treatment for the Veteran's heart; however, do note a history of coronary artery disease.  Indeed, a coronary artery disease diagnosis is maintained consistently in problem lists noted in the VA treatment records.  

Medical bills associated with the claims file from North Houston Heart Center indicate that the Veteran did receive treatment for his heart at that facility in May of 1997.  Despite the foregoing, VA has not yet undertaken efforts to obtain the records for the Veteran's treatment from that facility.  Such efforts should be undertaken at this time.  38 C.F.R. § 3.159(c)(1).

The Board observes that ischemic heart disease, which includes old myocardial infarction and coronary artery disease, are some of the specific diseases under 38 C.F.R. § 3.309(e) that shall be service-connected for those veterans who were exposed to an herbicide agent during active military.  As it appears that the Veteran has diagnoses under the umbrella of ischemic heart disease, he should be afforded a VA examination to confirm such diagnoses.  38 C.F.R. § 3.159(c)(4).

	B.  Acquired Psychiatric Disorder

Regarding the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, the post-service treatment records show that the Veteran began receiving VA mental health treatment in December 2013.  Those records show that the Veteran has received a PTSD diagnosis based on reported and observed symptoms and reported history of in-service stressors.

In his claim submissions, PTSD stressor statements, and Board hearing testimony, the Veteran reports primarily four different in-service stressor events.

First, he reports that he witnessed the wreckage of a crashed Express Transit Organization truck, located south of Korat on the North-South highway from Sattihip to Korat.  He recalled that the driver was injured and non-responsive in his vehicle in his burning truck.  He stated that he was unable to render assistance and that he watched the driver die after reporting the accident into headquarters via radio.

Second, he reports a separate incident in which he responded to the scene of an accident in which five ton tractor trailer collided head-on with a civilian bus and killed many of the passengers on the bus.  He recalled that bodies of passengers were strewn over the highway.  According to the Veteran, he was given the duty of meeting with the families of the victims in person and of making "gifts" of money personally to them.

Third, he reports an incident in which he was riding in a convoy that was returning from Korat to Camp Khon Kaen, when 50 miles north of Korat, he passed an Express Transit Organization truck that had been carrying rolls of razor wire that had run off from the highway.  He recalls that rolls of the razor wire had fallen from the truck and burst open, causing passengers from the truck to be entangled in the wire.
For his fourth stressor, he testified during his May 2016 Board hearing that he witnessed an incident in which his convoy was confronted by a Thai commander, who brought his weapon to a firing position at the Veteran's battalion commander.  According to the Veteran, members of the Thai police who were accompanying the Veteran's convoy, shot the Thai commander in front of the Veteran.

Claims development records show that the RO undertook efforts in March 2015 to contact the Joint Services Records Research Center (JSRRC) and corroborate the Veteran's stressors.  As the Veteran's fourth stressor was not previously reported to VA at that time, the RO's and JSRRC's research did not include efforts to corroborate the fourth reported stressor involving the confrontation with the Thai commander.  In view of the foregoing, the RO should undertake initial efforts to corroborate the Veteran's fourth stressor, as described during his Board hearing.

Additionally, and in relation to the first three reported stressors, JSRRC responded in a March 2015 e-mail that it was unable to corroborate those stressors with the records available to it.  Still, JSRRC advised that the RO should follow-up with the U.S. Army Crime Records Center in Quantico, Virginia to obtain records associated with any investigation of the first three stressors, and also, with the National Personnel Records Center (NPRC) in St. Louis, Missouri to obtain morning reports.  The records indicate that the RO has yet to make such follow-up attempts.  Such follow-up efforts should also be undertaken at this time.



	C.  Sleep Apnea and Hypertension

The Veteran asserts that he has sleep apnea that began during his period of active duty service.  In support of his claim, he has submitted April and May buddy statements from K.S., who served with him during transportation officer candidate school at Fort Eustis, Virginia from the fall of 1966 through the spring of 1967.  K.S. recalls that he and the Veteran were cubicle mates during that time and that the Veteran snored loudly.  The Veteran's assertions are also supported by an April 2012 statement from his former spouse, who states that she was married to the Veteran from 1967 through 1984, and attests that the Veteran did snore loudly throughout their entire marriage.  She recalls that the Veteran snored so loudly that he sometimes woke himself up.

Post-service VA treatment records beginning in October of 2010 note that the Veteran has had a known history of sleep apnea.  An April 2012 private sleep study, conducted at The Sleep Center, confirmed that the Veteran has obstructive sleep apnea.  Associated symptoms included loud snoring, and poor sleep quality.  A VA examination conducted in April 2012 also confirmed sleep apnea marked by the aforementioned symptoms.  The examiner did not, however, offer an opinion as to the etiology or origin of the Veteran's sleep apnea.  For those reasons, the VA examiner's April 2012 report is incomplete.  Accordingly, the Veteran should be afforded a new VA examination of his sleep apnea to determine whether his sleep apnea is related etiologically to his active duty service.  38 C.F.R. § 3.159(c)(4).

Also, the Veteran testified during his Board hearing that he underwent a second private sleep study in April 2014 which was administered by Dr. Chenault of Houston, Texas.  Records pertaining to that study and any associated examination or treatment are not associated with the record, nor does the record show that any efforts to obtain those records have been made to date.  Prior to arranging the sleep apnea examination ordered above, VA must undertake efforts to obtain those records.  38 C.F.R. § 3.159(c)(1).

Pertaining to the issue of the Veteran's entitlement to service connection for hypertension, an April 2012 VA examiner expresses the opinion that the Veteran's hypertension is related to his sleep apnea.  Given the foregoing opinion, the additional development and ultimate outcome of the Veteran's sleep apnea claim will impact the analysis and ultimate disposition of the Veteran's claim for service connection for hypertension.  Accordingly, the issues are inextricably intertwined and the Board's consideration of the Veteran's hypertension claim must be deferred pending resolution of the intertwined sleep apnea claim.

	D.  Erectile Dysfunction

The Veteran has raised various theories to suggest a relationship between his erectile dysfunction and his active duty service.  During his May 2016 Board hearing, the Veteran' suggested that his erectile dysfunction has resulted from his diabetes mellitus, type II.

By virtue of this decision, the Veteran has been granted service connection for diabetes mellitus, type II.  Although the Veteran was afforded a VA examination of his erectile dysfunction in June 2012, that VA examiner stated without elaboration that the cause of the Veteran's erectile dysfunction is unknown.  Also, the examiner apparently did not consider the question of whether the Veteran's erectile dysfunction is related etiologically to the Veteran's diabetes.

In the absence of any explanation as to why the cause of the Veteran's erectile dysfunction cannot be determined, and also in the absence of any discussion as to whether the Veteran's erectile dysfunction is related etiologically to his diabetes, the June 2012 opinion is incomplete.  Under the circumstances, the Veteran should be afforded a new VA examination of his erectile dysfunction to determine its nature and etiology.  38 C.F.R. § 3.159(c)(4).

	E.  Prostate Disorder/Peripheral Neuropathies

In relation to the issues of the Veteran's entitlement to service connection for a prostate disorder, to include benign prostate hypertrophy (BPH) and prostate cancer and for peripheral neuropathies, bilateral lower extremities, those claims were denied by the RO in November 2012 and August 2013 rating decisions.  The Veteran preserved his appeal as both denials in timely Notices of Disagreement received in September 2013 and November 2013 respectively.  Despite the same, VA has yet to provide the Veteran with Statements of the Case as to either of the aforementioned issues.

An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  Here, where the Veteran has not yet been provided an SOC addressing the prostate disorder and peripheral neuropathy issues, he has not yet had an opportunity to perfect his appeal as to those issues.  Under the circumstances, VA must provide the Veteran with an SOC pertaining to those issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

	F.  Kidney Cancer and Myeloma

In his October 2014 claim, the Veteran asserts that his myeloma condition is the result of herbicide exposure during service.  During his hearing, the Veteran testified that he believes his kidney cancer is related to herbicide exposure, and his myeloma is secondary to his kidney cancer.  

The Board observes that these issues appear to have been characterized as a single issue in the August 2015 supplemental statement of the case (SSOC).  However, the Board finds that it is more favorable to the Veteran to consider them as two separate issues.  

With regard to service connection for kidney cancer, post-service treatment records from M.D. Anderson Cancer Center show that the Veteran has been followed since 1981 for various forms of cancer, including kidney cancer.  As noted above, herbicide exposure has been conceded.  Although kidney cancer is not a presumptive under 38 C.F.R. § 3.309(e), service connection can be established on a direct basis.  Accordingly, a remand is necessary for a VA examination.  

With regard to the claim for myeloma, multiple myelomas is a disease that shall be service-connected based on presumptive etiological relationship to in-service herbicide exposure.  38 C.F.R. § 3.309(e) (2015).  However, there is evidence indicating that the foregoing presumption is rebuttable by contrary evidence.

Records from M.D. Anderson Cancer Center from 2014 show that a June 2014 bone scan revealed a lesion in the Veteran's left pubis and ischium that were suspected for metastatic process.  CT studies of the chest, abdomen, and pelvis confirmed the presence of lucencies in the left femoral neck that were also suspicious for metastatic process.  A biopsy of bone tissue conducted in July 2014 confirmed metastatic renal cell carcinoma.  

As the claim for kidney cancer is being remanded for further development, and it is unclear whether the presumption for myeloma is rebutted, a VA opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should issue a Statement of the Case with regard to the Veteran's claims for service connection for a prostate disorder, to include benign prostate hypertrophy (BPH) and prostate cancer, and for peripheral neuropathies, bilateral lower extremities.

The Veteran is advised that a timely substantive appeal will be necessary to perfect appeals to the Board concerning those issues.  38 C.F.R. § 20.302(b) (2015). 
 
If, and only if, the Veteran perfects a timely appeal, the issue(s) should be returned to the Board for further appellate review.

2.  After obtaining any necessary release, attempt to obtain records from North Houston Heart Center and M.D. Anderson Cancer Center pertaining to his claim for his ischemic heart disease, to include CAD and heart attacks.  Also attempt to obtain records from Dr. Chenault pertaining to a sleep study conducted in April 2014 in connection with his claim for sleep apnea.  

3.  Make initial efforts to corroborate the Veteran's reported stressor of witnessing the shooting of a Thai commander who confronted his convoy, as reported and described by the Veteran during his May 2016 Board hearing.

4.  As advised by JSRRC in its March 2015 response, make follow-up efforts to contact the U.S. Army Crime Records Center in Quantico, Virginia and the NPRC in St. Louis, Missouri in further effort to corroborate the Veteran's reported stressors.

5.  After the development actions described above have been performed, the Veteran should be afforded a VA examination, to be performed by an appropriate examiner, to determine whether the Veteran has an ischemic heart disease, to include myocardial infarctions and coronary artery disease.  

The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner will note that the Veteran was exposed to herbicides during service in Thailand and Vietnam.

An interview of the Veteran and all tests and studies deemed necessary by the examiner must be performed. The examiner should provide diagnoses pertinent to the Veteran's heart condition.  Based on a review of the claims file, an interview of the Veteran, and the clinical findings from the examination, the VA examiner should provide opinions as to the following medical questions:

(a) does the Veteran have ischemic heart disease, to include prior heart attacks and coronary artery disease?

If not, please address the following questions:

(b) is it at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed heart related disorder began during his active duty service?

(c) is it at least as likely as not that any diagnosed disorder resulted from an injury or illness sustained during his active duty service, to include herbicide exposure?

(d) is it at least as likely as not that any diagnosed disorder resulted from, or was aggravated by, any of the Veteran's service-connected disabilities?

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, findings from the examination, and supporting medical principles, and also, should take into account and address the symptoms, findings, and diagnoses expressed in the available service treatment records, post-service treatment records, and previous VA examinations.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for that inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

All findings, conclusions, and supporting rationale must be expressed in a typewritten report.

6.  The Veteran should be afforded a VA examination, to be performed by an appropriate examiner, to determine the nature of his sleep apnea, and, whether any diagnosed disorder is related in any way to the Veteran's active duty service and/or service-connected disabilities.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner will note lay assertions in the records from the Veteran, his spouse, and service buddies, who all attest that the Veteran snored during his active duty service.

An interview of the Veteran and all tests and studies deemed necessary by the examiner must be performed. The examiner should provide diagnoses pertinent to the Veteran's sleep apnea.  Based on a review of the claims file, an interview of the Veteran, and the clinical findings from the examination, the VA examiner should provide opinions as to the following medical questions:

	(a) is it at least as likely as not (i.e., a 50 percent 	probability or greater) that any diagnosed disorder 	began during his active duty service?

	(b) is it at least as likely as not that any diagnosed 	disorder resulted from an injury or illness 	sustained during his active duty service?

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, findings from the examination and supporting medical principles, and also, should take into account and address the symptoms, findings, and diagnoses expressed in the available service treatment records, post-service treatment records, previous VA examinations, and lay statements.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for that inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

All findings, conclusions, and supporting rationale must be expressed in a typewritten report.

7.  The Veteran should also be afforded a VA examination, to be performed by an appropriate examiner, to determine the nature of his erectile dysfunction, and, whether any diagnosed disorder is related in any way to the Veteran's active duty service and/or service-connected disabilities.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

An interview of the Veteran and all tests and studies deemed necessary by the examiner must be performed. The examiner should provide diagnoses pertinent to the Veteran's erectile dysfunction.  Based on a review of the claims file, an interview of the Veteran, and the clinical findings from the examination, the VA examiner should provide opinions as to the following medical questions:

	(a) is it at least as likely as not (i.e., a 50 percent 	probability or greater) that any diagnosed disorder 	began during his active duty service?

	(b) is it at least as likely as not that any diagnosed 	disorder resulted from an injury or illness 	sustained during his active duty service, to include 	herbicide exposure?

(c) is it at least as likely as not that any diagnosed disorder resulted from, or was aggravated by, any of the Veteran's service-connected disabilities, to include his service-connected diabetes mellitus?

	(d) is it at least as likely as not that any diagnosed 	disorder resulted from any medications being used by 	the Veteran to treat any of his service-connected 	disabilities, to include his service-connected DM?

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, findings from the examination, and supporting medical principles, and also, should take into account and address the symptoms, findings, and diagnoses expressed in the available service treatment records, post-service treatment records, and previous VA examinations.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for that inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

All findings, conclusions, and supporting rationale must be expressed in a typewritten report.

8.  The Veteran should also be afforded a VA examination, to be performed by an appropriate examiner, to determine the nature of his kidney cancer, and, whether it is related in any way to the Veteran's active duty service and/or service-connected disabilities.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

Based on a review of the claims file, an interview of the Veteran, and the clinical findings from the examination, the VA examiner should provide opinions as to the following medical questions:

(a) is it at least as likely as not (i.e., a 50 percent probability or greater) that the kidney cancer began during his active duty service, to include whether it is related to his presumed in-service exposure to herbicides?

(b) is it at least as likely as not that his kidney cancer resulted from, or was aggravated by, any of the Veteran's service-connected disabilities, to include his service-connected melanomas?

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, findings from the examination, and supporting medical principles, and also, should take into account and address the symptoms, findings, and diagnoses expressed in the available service treatment records, post-service treatment records, and previous VA examinations.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for that inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

All findings, conclusions, and supporting rationale must be expressed in a typewritten report.

9.  The Veteran should also be afforded a VA examination, to be performed by an appropriate examiner, to determine the nature of his myeloma, and, whether it is related in any way to the Veteran's active duty service and/or service-connected disabilities.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

Based on a review of the claims file, an interview of the Veteran, and the clinical findings from the examination, the VA examiner should provide opinions as to the following medical questions:

(a) is it at least as likely as not (i.e., a 50 percent probability or greater) that the myeloma is a metastasis of his kidney cancer?

(b) is it at least as likely as not that his myeloma resulted from, or was aggravated by, any of the Veteran's service-connected disabilities, to include his service-connected melanomas?

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, findings from the examination, and supporting medical principles, and also, should take into account and address the symptoms, findings, and diagnoses expressed in the available service treatment records, post-service treatment records, and previous VA examinations.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for that inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

All findings, conclusions, and supporting rationale must be expressed in a typewritten report.

10.  The Veteran should also be afforded a VA examination, to be performed by an appropriate examiner, to determine whether the Veteran's hypertension is related in any way to the Veteran's active duty service and/or service-connected disabilities.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

Based on a review of the claims file, an interview of the Veteran, and the clinical findings from the examination, the VA examiner should provide opinions as to the following medical questions:

(a) is it at least as likely as not (i.e., a 50 percent probability or greater) that hypertension began during his active duty service, to include whether it is related to his presumed in-service exposure to herbicides?

(b) is it at least as likely as not that his hypertension resulted from, or was aggravated by, any of the Veteran's service-connected disabilities, or medications he takes for his service-connected disabilities?

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, findings from the examination, and supporting medical principles, and also, should take into account and address the symptoms, findings, and diagnoses expressed in the available service treatment records, post-service treatment records, and previous VA examinations.

If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for that inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

All findings, conclusions, and supporting rationale must be expressed in a typewritten report.

11.  After completion of the above development, the issues should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


